SECTION 1350 CERTIFICATION I, Jack Stuart, certify, pursuant to 18 U.S.C. Section1350, that, to my knowledge, the Quarterly Report of New Fuel Systems Inc. on Form10-Q for the quarterly period ended June 30, 2015, (i)fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii)that the information contained in such Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of New Fuel Systems Inc. Date: October 5, 2015 /s/ Jack Stuart Jack Stuart President and Chief Executive Officer
